UNITED STATES COURT OF APPEALS
Filed 12/13/96
                                     TENTH CIRCUIT



 MARK WINSLOW GADE,

                 Petitioner - Appellant,                     No. 96-1341
          v.                                                 D. Colorado
 UNITED STATES PAROLE                                    (D.C. No. 96-K-358)
 COMMISSION; and JOE W. BOOKER,
 Warden,

                 Respondents - Appellees.


                                ORDER AND JUDGMENT*


Before ANDERSON, LOGAN, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34 (a); 10th Cir. R. 34.1.9. This cause is therefore ordered

submitted without oral argument.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Mark Winslow Gade appeals the district court’s order denying his petition for a

writ of habeas corpus brought pursuant to 28 U.S.C. § 2241. Gade argues that: (1) under

the original version of § 235(b)(3)1 of the Sentencing Reform Act of 1984, Pub. L. No.

98-473, § 235(b)(3), 98 Stat. 2032 (1984) (codified as amended at 18 U.S.C. § 3551

(1985 & Supp. 1996)), and its original regulatory interpretation at 28 C.F.R. 2.64 (1987),

the Parole Commission is required to set Gade’s release date within the guidelines of

sixty to seventy-two months and because he has already served in excess of seventy-two

months he is entitled to immediate release; (2) the amended versions of § 253(b)(3) and

28 C.F.R. 2.64, which expressly allow the Parole Commission to set release dates outside

the guidelines, are ex post facto laws; and (3) in any event, the Parole Commission was

required to release him in February, 1994, because he had then served eighty months, a

third of his twenty-year sentence. The magistrate judge concluded that Gade’s arguments

have no merit and recommended that the district court dismiss the petition. The district

court adopted the magistrate’s opinion and denied the petition.

       Gade’s renewed arguments on appeal are simply variations on a theme that courts

have been hearing from federal prisoners since the enactment of the original version of

§ 253(b)(3). This court and at least seven other circuits have rejected same or similar

arguments. See, e.g., Lewis v. Martin, 880 F.2d 288 (10th Cir. 1989); Piekarski v. Bogan,



       1
           The text of the original § 253(b)(3) can be found at 18 U.S.C. § 3551 note
(1985).

                                             -2-
912 F.2d 224 (8th Cir. 1990); Skowronek v. Brennan, 896 F.2d 264 (7th Cir. 1990);

Valladares v. Keohane, 871 F.2d 1560 (11th Cir. 1989); Tripati v. United States Parole

Comm’n, 872 F.2d 328 (9th Cir. 1989); United States v. Keohane, 877 F.2d 1167 (3d Cir.

1989); Lightsey v. Kastner, 846 F.2d 329 (5th Cir. 1988); Romano v. Luther, 816 F.2d

832 (2d Cir. 1987). In view of the settled law on this subject, Gade’s contentions are

frivolous. The district court’s order denying Gade’s petition is AFFIRMED.

                                                  ENTERED FOR THE COURT


                                                  Stephen H. Anderson
                                                  Circuit Judge




                                            -3-